Case: 15-40788      Document: 00513406592         Page: 1    Date Filed: 03/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-40788                                  FILED
                                  Summary Calendar                            March 4, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HERBERT FRANKLIN VANEGAS, also known as Herbert Franklin Vanegas-
Ortiz,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CR-799


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Herbert Franklin
Vanegas has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Vanegas has not filed a response.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40788    Document: 00513406592     Page: 2   Date Filed: 03/04/2016


                                 No. 15-40788

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. Although counsel addresses the validity of Vanegas’s appeal
waiver, counsel does not discuss the district court’s compliance with Federal
Rule of Criminal Procedure 11. An appeal waiver in the plea agreement does
not waive the district court’s compliance with Rule 11 or the need to brief this
issue adequately in an Anders brief. See United States v. Carreon-Ibarra, 673
F.3d 358, 362 n.3 (5th Cir. 2012); see also United States v. Brown, 328 F.3d
787, 789-90 (5th Cir. 2003). Nevertheless, our independent review confirms
that the guilty plea was knowing and voluntary. We therefore concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2